The offense is possession of intoxicating liquor for the purpose of sale; the punishment confinement in the penitentiary for one year.
It is stated in the recognizance that appellant "stands charged with the offense of unlawfully possessing intoxicating liquor," and that he "has been convicted of the offense of unlawfully possessing intoxicating liquor." There is no such offense known to our statute. Unless appellant possessed the intoxicating liquor for the purpose of sale, his possession thereof did not offend against the laws of Texas. Hence the recognizance is fatally defective in failing to show that appellant has been convicted of an offense. When the accused is enlarged, this court is without jurisdiction in the absence of a proper recognizance or appeal bond. Rhea v. State,275 S.W. 1021; McFadden v. State, 300 S.W. 54; Ross v. State,  7 S.W.2d 578.
The appeal is dismissed. Appellant is granted fifteen days in which to perfect his appeal.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.